         Case 1:20-cv-03177-KPF Document 24 Filed 09/14/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DONNA ANN GABRIELE CHECHELE,

                           Plaintiff,

                    -v.-

STANDARD GENERAL L.P.;
STANDARD GENERAL MASTER FUND
                                                    20 Civ. 3177 (KPF)
L.P.; and SOOHYUNG KIM,
                                                         ORDER
                           Defendants,

         and

TEGNA, INC.,

                           Nominal
                           Defendant.

KATHERINE POLK FAILLA, District Judge:

      The Court is in receipt of Plaintiff’s Amended Complaint. (Dkt. #23). As

Plaintiff has amended its Complaint, Defendants’ motion to dismiss (Dkt. #20)

is denied as moot without prejudice to refiling. The Clerk of Court is directed

to terminate the motion at docket entry 20. On or before October 12, 2020,

Defendants shall file either an updated motion to dismiss or their Answer.

Should Defendants choose to file an updated motion to dismiss, Plaintiff’s

opposing papers will be due on or before November 9, 2020, and Defendants’

reply papers will be due on or before November 23, 2020.

      SO ORDERED.

Dated:         September 14, 2020
               New York, New York          __________________________________
                                                KATHERINE POLK FAILLA
                                               United States District Judge
